ACCEPTED
                                                                                                  09-17-00154-CR
                                                                                       NINTH COURT OF APPEALS
                                                                                              BEAUMONT, TEXAS
                                                                                               12/13/2017 6:36 AM
                                                                                           CAROL ANNE HARLEY
                                                                                                           CLERK

                            Cause No# 09-17-00154-CR


                                                                              FILED IN
                                                                       9th COURT OF APPEALS
                         IN THE COURT OF APPEALS                           BEAUMONT, TEXAS
                     FOR THE NINTH DISTRICT OF TEXAS                   12/13/2017 6:36:09 AM
                           AT BEAUMONT, TEXAS                            CAROL ANNE HARLEY
                                                                                Clerk




                       RONALD EVAN COOPER,

                                             Appellant

                                      Vs.

                       THE STATE OF TEXAS

                                             Appellee

          On appeal from the 359th Judicial District Court Of Montgomery County Texas
                      Trial Court Cause Number 15-09-09857-CR (Count 1)

          APPELLANT'S TIDRD (3RD) MOTION FOR EXTENTION OF TIME
                     TO FILE THE APPELLANTS BRIEF


        COMES NOW RONALD EVAN COOPER, the Appellant herein, by and through

his Appellate Lawyer WILLIS EVERETT SMITH, ESQ. of Porter, Texas and files this

his Third Motion For Extension Of Time To File his Appellate brief which is due on

December 13th, 2017. Appellant's Attorney needs additional time to complete the final

research on this case which involves the deaths of four (4) people and the assault of two.

Appellant's Attorney has been involved in a number of contested trials that have caused a

delay in his researching these issues effectively. The continued amount of hearings and

trials have now sub-sides so counsel will have more time to devote to the research and

drafting of this appeal.




                                                                                             1
       WHEREFORE, PREMSED CONSIDERED, the appellant RONALD EVAN

COOPER PRAYS that this honorable court will allow this appeal to move forward in the

interest of justice and equity. Moreover, the Appellant asks that this Court GRANT him

an extension in which to file the brief.



                                             Respectfully Submitted,

                                             IS/ Willis Everett Smith, Esq.
                                             WILLIS EVERETT SMITH, ESQ.
                                             ATTORNEY FOR APPELLANT
                                             MR. RONALD EVAN COOPER
                                             25408 US. HWY 59 SOUTH, SUITE#104
                                             PORTER, TEXAS 77365
                                             TELE# (281) 359-6052
                                             FAXC#(281) 360-6009
                                             STATE BAR N0#18710500

                           CERTIFICATE OF CONFERENCE

     On December 12th, 2017 Mr. Smith, on behalf of the Appellant attempted to discuss
this Motion with the Attorney for State Of Texas, County ofMontgomery regards the
merits of this Appeal Telephonically. A message was left and a copy of this motion was
faxed to their office on this same day.
                                            IS/ Willis Everett Smith, Esq.
                                             WILLIS EVERETT SMITH, ESQ.


                             CERTIFICATE OF SERVICE

       This is to state that a true and correct copy of the foregoing Motion For Extension
Of Time To File the Appellant's brief was sent via fax delivery to the Assistant district
Attorney ofMontgomery County Texas on the 12th, day ofDecember 2017 via fax
delivery at their fax number# (936)760-6940
                                                IS/ Willis Everett Smith, Esq.
                                                WILLIS EVERETT SMITH, ESQ.




                                                                                         2